IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


IN RE: PETITION TO AUDIT CAMPAIGN  : No. 477 EAL 2014
FINANCE REPORTS OF JASON           :
DAWKINS, CANDIDATE FOR THE         : Petition for Allowance of Appeal from the
179TH LEGISLATIVE DISTRICT         : Order of the Commonwealth Court
                                   :
                                   :
                                   :
                                   :
PETITION OF: SHAKEYA GRAY, TYREE :
CAMPBELL, REV. JAMES W. CLAY, SR., :
PHYLICIA JUDGE, HENRY WATKINS,     :
EDWARD WEBB, AND THOMAS            :
NEILSON                            :




                                       ORDER


PER CURIAM
      AND NOW, this 21st day of October, 2014, the Petition for Allowance of Appeal is

DENIED. Petitioners’ Petition for Permission to File Amended Petition for Allowance of

Appeal and Petition for Permission to File Nunc Pro Tunc Notice of Appeal or in the

Alternative, Nunc Pro Tunc Petition for Allowance of Appeal are DENIED.